 

Case 2:21-mb-00178-MHB Document1 Filed 07/08/21 Page 1 of 6

AO 93B (Rev. 11/13) Anticipatory Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
11733 West River Road,
El Mirage, Arizona 85335

Case No. 1 \ my

Nee ee ae ae

ANTICIPATORY SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Arizona

(identify the person or describe the property to be searched and give its location):
See Attachment A, attached hereto and incorporated herein.

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
UPON OCCURRENCE OF THE FOLLOWING CONDITION(S) (state the condition(s) which must occur to establish probable cause):

Delivery of U.S.P.S. parcel with tracking number 9505 5138 1161 1183 5483 55 to any adult resident at the residence located
at 11733 West River Road, E! Mirage, Arizona 85335; and the parcel being brought inside the residence

I further find that upon the occurrence of the conditions specified above, such search will reveal (identify the person or
describe the property to be seized):

See Attachment B, attached hereto and incorporated herein.

YOU ARE COMMANDED to execute this warrant on or before | Ww | (not to exceed 14 days)
Min the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night becattse good cause has been established.

IF THE CONDITION(S) DESCRIBED ABOVE HAVE NOT OCCURRED, THIS WARRANT MUST NOT BE EXECUTED.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the

person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the property
was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

N / A CO} Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O) for days (not to exceed 30) C1 until, the facts justifying, the later specific date of

Date and time issued: rry g _w24l Q. U-3oem werm—_
C f

Jyfige 's signature

City and state: Phat AL Muithulle Yl . Bum ! US Ma ontrate
Printed name and title “Vu dog |

 
 

Case 2:21-mb-00178-MHB Document 1 Filed 07/08/21 Page 2 of 6

AO 93B (Rev. 11/13) Anticipatory Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 

 

 
Case 2:21-mb-00178-MHB Document1 Filed 07/08/21 Page 3 of 6

ATTACHMENT A
Property to be searched

The property to be searched is 11733 West River Road, El Mirage, Arizona 85335,
further described as a single family one-story residential house with a detached garage. The
residence appears to have formally been a business or church as there is a small parking lot
in front of the residence and has been converted to a residential house. The residence is at
the southeast corner of West River Road and North Tonya Street. The front of the residence
faces north with a concrete driveway on the east side of the property where a mailbox is
located at the street. This driveway leads to a large, detached garage with a white garage
door that is located at the southeast corner of the property. On the west side of the property
sits a single-wide rust colored trailer. The property is encompassed by a block fence on the
east, south and west side of the property. This block fence extends from the west wall to the
residence where there is a chain linked gate. The entire residence consists of a green painted
brick exterior construction, with grey trim, and grey asphalt shingled roof. The residential
street number “11733” is affixed above the double front door in black numbers. The main
entry door to the residence is located in the front of the house, at the center of the home.
There is a concrete walkway leading from the driveway to the front door, as well as to the
front of the residence. The window immediately to the west of the front door has been filled
in with bricks. Next to that window is another window with security bars. The two
windows on the front of the house to the east of the front door have security bars. A

pedestrian door on the northeast corner of the residence has been filled with bricks.

1

 

 
Case 2:21-mb-00178-MHB Document 1 Filed 07/08/21 Page 4 of 6

 

 

 
Case 2:21-mb-00178-MHB Document1 Filed 07/08/21 Page 5 of 6

ATTACHMENT B
Property to be seized

1. A USS. Postal Service Priority Mail parcel, bearing tracking number 9505 5138
1161 1183 5483 55 containing approximately 3.182 kilograms of methamphetamine, with a
delivery address name of Luis Flores at 11733 West River Rd, El Mirage, Arizona 85335,
with a return address of Miguel Flores of 1220 Rockwood Avenue, Calexico, California
92231

2. Any illegal controlled substances;

3. Books, records, receipts, notes, ledgers, invoices, and any other documentation
related to the manufacture, importation, transportation, ordering, purchase, sale, or
distribution of controlled substances;

4, Drug ledgers, drug customer lists, drug inventory lists, weights and prices,
dealer lists, criminal associates lists, or any notes containing the individual names of such
persons, telephone numbers or addresses of these customers or dealers, and any records of
accounts receivable, money paid or received, drugs supplied or received, cash received, or to
be paid for controlled substances, or intended to be paid for controlled substances;

5. Records relating to the receipt, transportation, deposit, transfer, or distribution
of money, including but not limited to, direct deposit confirmations, wire transfers, money
orders, cashier’s checks, check stubs, PayPal or other electronic money transfer services,
check or money order purchase receipts, account statements, and any other records reflecting
the receipt, deposit, or transfer of money;

6. United States currency, foreign currency, financial instruments, negotiable
instruments, jewelry, precious metals, stocks, bonds, money wrappers, and receipts or
documents regarding purchases of real or personal property;

7. Safe deposit box keys, storage locker keys, safes, and related secure storage
devices, and documents relating to the rental or ownership of such units;

8. Currency counters;

9. Indicia of occupancy, residency, rental, ownership, or use of the SUBJECT

 

 
 

Case 2:21-mb-00178-MHB Document1 Filed 07/08/21 Page 6 of 6

PREMISES and any vehicles found thereon during the execution of the warrant, including,
utility and telephone bills, canceled envelopes, rental, purchase or lease agreements,
identification documents, keys, records of real estate transactions, vehicle titles and
registration, and vehicle maintenance records;

10. Photographs, including still photos, negatives, slides, videotapes, and films, in
particular those showing co-conspirators, criminal associates, U.S. currency, real and
personal property, firearms, or controlled substances;

1d. Paraphernalia related to the importation, transportation, use, or distribution of
controlled substances or proceeds from the sale of controlled substances, including materials
commonly used for the clandestine shipment thereof, including but not limited to, scales,
bottles, mixing bowls, spoons, grinders, cutting agents, cutting boards, baggies,
knives/razors, plastic wrap/cellophane, tape, seals, boxes, packaging materials, scent
masking agents, shipping labels, and storage containers;

12. Firearms, ammunition, magazines, cases, boxes, holsters, slings, gun pieces,
gun cleaning items or kits, ammunition belts, original box packaging, targets, expended
pieces of lead, and records, receipts, or other paperwork showing the purchase, storage,

disposition, or dominion and control over firearms and ammunition.

 

 
